PER CURIAM:
On July 4, 1983, at approximately 3:40 p.m., claimant was driving east on Interstate 64 in Kanawha County, West Virginia. He encountered a buckled area of pavement which damaged the right front shock absorber of his 1982 Volkswagen Jetta in the amount of $57.35. Claimant testified that he drove the road daily and that the hazard was not present the day before. He stated that he believed the buckling was due to the temperature, which was in excess of 90 degrees.
Herbert Boggs, interstate supervisor, testified that he was informed of the buckling between 4:00 and 4:15 p.m. that day. He immediately dispatched a work crew to temporarily patch the road. Mr. Boggs said that blow-ups such as this one occur in very hot weather, but that it is impossible to predict when and where the buckling will occur.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that respondent had actual or constructive notice of the defect and a reasonable amount of time to take suitable corrective action. Davis vs. Dept. of Highways, 11 Ct.Cl. 150 (1976). The evidence indicated that the defect could not be predicted, that it must have occurred sometime after claimant travelled 1-64 on July 3, and that respondent acted quickly after being informed of the buckling. The Court, therefore, denies the claim.
Claim disallowed.